19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 1 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 2 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 3 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 4 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 5 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 6 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 7 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 8 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 9 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 10 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 11 of 12
19-01219-FPC13   Doc 3   Filed 05/07/19   Entered 05/07/19 13:28:27   Pg 12 of 12
